              Case 6:18-bk-06821-KSJ         Doc 530        Filed 06/24/21   Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                                www.flmb.uscourts.gov

 In re:


 DON KARL JURAVIN                                      Chapter 7
          Debtor,                                      Case No. 6:18-bk-06821-KSJ
 ________________________/                             Case No. 6-20-bk-01801-KSJ


 DON KARL JURAVIN,                                     Jointly Administered with
                                                       Case No. 6:18-bk-06821-KSJ
 MUST CURE OBESITY, CO,

           Applicable Debtors.
                                         /

                               NOTICE OF WITHDRAWAL OF
                         PROOF OF CLAIM #5 FILED BY KARAN ARORA

          Karan Arora (the “Creditor”), by and through its undersigned counsel, files this Notice of

Withdrawal of Proof of Claim #5-1 filed on July 31, 2020.

Dated this 24th day of June 2021.

                                               Respectfully submitted,

                                                /s/ Michael A. Nardella
                                                Michael A. Nardella, Esq.
                                                Florida Bar No: 51265
                                                NARDELLA & NARDELLA, PLLC
                                                135 W. Central Blvd., Suite 300
                                                Orlando, Florida 32801
                                                Telephone: (407) 966-2680
                                                Primary Email: mnardella@nardellalaw.com
                                                Secondary Email: service@nardellalaw.com

                                                COUNSEL FOR NATURAL VITAMINS
                                                LABORATORY CORPORATION AND
                                                KARAN ARORA
            Case 6:18-bk-06821-KSJ            Doc 530       Filed 06/24/21       Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that on June 24, 2021, I electrically filed the foregoing with the Clerk of the Court

by using the Court’s CM/ECF system which will give notice to all registered CM/ECF users.

                                                  /s/ Michael A. Nardella
                                                  Michael A. Nardella, Esq.
